          Case19-03337
         Case  19-03337 Document
                         Document15-2
                                  16 Filed
                                      Filedinon
                                              TXSB  on 12/23/19
                                                11/25/19 in TXSB Page
                                                                  Page11ofof22



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                         ENTERED
                                                                                                              12/23/2019
In re:                         §                                      Chapter 11
                               §
MONTCO OFFSHORE INC., et al.4  §                                      Case No. 17-31646 (MI)
                               §
    Debtors.                   §                                      (Jointly Administered)
                               §
DREW MCMANIGLE, AS LIQUIDATING §
TRUSTEE OF THE LIQUIDATING     §
TRUST FOR MONTCO OILFIELD      §
CONTRACTORS, LLC,              §
                               §                                      Adversary Proceeding
    Plaintiff,                 §
                               §
v.                             §                                      Adv. No 19-03337 (MI)
                               §
C&G WELDING, INC.,             §
                               §
    Defendant.                 §

                              SCHEDULING ORDER AND JUDGMENT

         The Court has considered the Liquidating Trustee’s Objection to C&G Welding’s Motion

for Leave to File Amended Answer and Response to Motion for Default Judgment (the

“Objection”). The Court has read the Objection and the pleadings on file, and accordingly, it is

therefore

         ORDERED THAT:

         1.          The Parties shall comply with the following discovery schedule:

                i.      The parties shall join additional parties and amend pleadings by
                        December 16, 2019.

               ii.      The party bearing the burden of proof regarding an issue shall submit
                        its expert report by January 10, 2020.



4
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
number, are Montco Offshore, Inc. (1448) and Montco Oilfield Contractors, LLC (9886).



10348088v1
                                                        1
           Case19-03337
          Case  19-03337 Document
                          Document15-2
                                   16 Filed
                                       Filedinon
                                               TXSB  on 12/23/19
                                                 11/25/19 in TXSB Page
                                                                   Page22ofof22



                  iii.   The parties shall submit any rebuttal expert reports by February 28,
                         2020.

                  iv.    The parties shall complete discovery by March 30, 2020.

                  v.     All dispositive motions shall be filed not later than May 4, 2020.

                  vi.    The parties shall conduct a face to face meeting prior to June 29, 2020.

               vii.      The Court will issue a pretrial order July 13, 2020.

               viii.     The Court shall conduct a pretrial conference on August 3, 2020.

         2.          The Liquidating Trustee is awarded judgment of $5,500.00 against the Defendant.

         3.          This Court shall retain jurisdiction with respect to all matters arising from or related

  to the implementation or interpretation of this Default Judgment.

         4.          This is a final judgment. The Liquidating Trustee is entitled to all writs and

  processes as may be necessary in the enforcement and collection of this judgment.



         5. The amended answer, filed at ECF No. 13-1 is the answer in this case, and is deemed

  timely filed.


Signed: December 23,2018
        October 17,  2019
  SIGNED ____________________, 2019.
                                                         ____________________________________
                                                                       Marvin Isgur
                                                             United States Bankruptcy Judge




  10348088v1

                                                          2
